10/01/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                              Case Number: DA 21-0250


                                        DA 21-0250
                                  _________________

CED WHEATLAND WIND, LLC,

            Petitioner and Appellant,

     v.

THE MONTANA DEPARTMENT OF PUBLIC
SERVICE
REGULATION, MONTANA PUBLIC SERVICE
COMMISSION and NORTHWESTERN
CORPORATION
d/b/a NORTHWESTERN ENERGY,

          Respondents and Appellees.
___________________________________________

CED TETON COUNTY WIND, LLC, and
CED PONDERA WIND, LLC,
                                                      ORDER
            Petitioners and Appellants,

     v.

THE MONTANA DEPARTMENT OF PUBLIC
SERVICE
REGULATION, MONTANA PUBLIC SERVICE
COMMISSION and NORTHWESTERN
CORPORATION
d/b/a NORTHWESTERN ENERGY,

            Respondent and Appellees,

     and

THE MONTANA CONSUMER COUNSEL,

            Respondent-Intervenor and Appellee.
                                  _________________
       In accordance with its standard practice, this Court has reviewed Intervenor the

Montana Consumer Counsel’s brief filed electronically on October 1, 2021, to determine

compliance with Rules 11 and 12 of the Montana Rules of Appellate Procedure. M. R.

App. P. 12(1)(a) provides that the table of cases must be “alphabetically arranged,” and

must “reference[] to the pages of the brief where [cases and other authorities] are cited.”

The Court has determined that the Montana Consumer Counsel’s brief does not comply

with the referenced Rule. Although the Intervenor brief includes a table of authorities,

the cases are not arranged alphabetically, and the table does not reference the page

numbers where each authority is cited, as the rule requires.

       IT IS THEREFORE ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Intervenor shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rule and shall serve copies of the
revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Intervenor and to
all parties of record.




                                                                                   Electronically signed by:
                                                                                          Beth Baker
                                                                              Justice, Montana Supreme Court
                                                                                       October 1 2021